
	
		III
		112th CONGRESS
		2d Session
		S. RES. 426
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2012
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Lady Bears of Baylor
		  University on winning the 2012 National Collegiate Athletic Association
		  Division I Women’s Basketball Championship.
	
	
		Whereas the Baylor University women’s basketball team, the
			 Lady Bears, won its second National Collegiate Athletic Association Division I
			 Women’s Basketball Championship by defeating the University of Notre Dame by a
			 score of 80 to 61, becoming the only team in men’s and women’s college
			 basketball to finish the season with a perfect undefeated record of
			 40–0;
		Whereas the Lady Bears’ 2011–2012 season marked only the
			 7th undefeated season in the history of Division I women’s college
			 basketball;
		Whereas Coach Kim Mulkey is the only woman in women’s
			 basketball history to have played on and coached a national championship
			 team;
		Whereas Coach Mulkey brought the Lady Bears its 2d
			 national championship since 2005, with a starting lineup that included Brittney
			 Griner, Destiny Williams, Odyssey Sims, Kimetria Hayden, and Jordan
			 Madden;
		Whereas All-American junior Brittney Griner led the Lady
			 Bears to victory with 26 points, 13 rebounds, and 5 blocks in a dominating
			 performance over the University of Notre Dame and finished the 2011–2012 season
			 with more than 920 points;
		Whereas the members of the Lady Bears basketball team
			 should all be commended for their teamwork, dedication, and athletic
			 prowess;
		Whereas Baylor University as 2011–2012 women’s basketball
			 national champions, has continued to demonstrate excellence in both athletics
			 and academics;
		Whereas the Lady Bears basketball team has significantly
			 advanced the sport of women’s basketball by demonstrating character and
			 sportsmanship;
		Whereas the Lady Bears overcame significant adversity and
			 competition by defying expectations to finish the season with a dominating
			 performance in the final title game and a perfect undefeated record of
			 40–0;
		Whereas the accomplishments of the Lady Bears are another
			 testament to the strength and will of women across the State of Texas;
			 and
		Whereas the Lady Bears basketball team is the pride of its
			 loyal fans, current and former students, and the Lone Star State: Now,
			 therefore, be it
		
	
		That the Senate congratulates the
			 Lady Bears of Baylor University on winning the 2012 National Collegiate
			 Athletic Association Division I Women’s Basketball Championship and completing
			 the 2011–2012 season with an undefeated record of 40 wins and 0 losses.
		
